 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT

 6                                   DISTRICT OF NEVADA

 7

 8 United States of America,                             Case Nos. 3:15-cr-61-HDM-WGC
                                                                   3:19-cv-371-HDM
 9          Plaintiff

10 v.                                                                 Order

11 Brian Fox,

12          Defendant

13

14      The government shall file a response to the defendant’s 28 U.S.C. § 2255 motion (#856) on

15   or before September 6, 2019.

16      IT IS SO ORDERED.

17      Dated: July 9, 2019

18                                                    _________________________________
                                                      Howard D. McKibben
19                                                    Senior U.S. District Judge

20

21

22

23
